Citation Nr: 0103873	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-13 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder secondary to the service-connected residuals of a 
left knee injury.

2.  Entitlement to service connection for a right knee 
disorder secondary to the service-connected residuals of a 
left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel

INTRODUCTION

The veteran had active service from July 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO) in May 1999 which denied service connection for a right 
hip and right knee disorders, secondary to the service-
connected left knee disorder. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 
Vet. App. 439 (1995).  The United States Court Of Veterans 
Appeals (Court) in Allen stated that when aggravation of a 
veteran's non-service connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation. 

Service connection is in effect for postoperative residuals 
of a left knee injury with traumatic arthritis currently 
evaluated as 30 percent disabling.  A VA examination report 
dated in March 1999 shows diagnoses which include severe 
degenerative arthritis of the left knee; degenerative 
process, posterior rim; medial meniscus, right knee; gluteus 
medius tendonitis, right hip; referred pain, right hip, from 
lumbosacral spine.  The examiner commented that there was no 
medical evidence to suggest a medical causation secondary to 
the left knee condition.  He stated that aggravation was 
another matter, and that the degree of aggravation caused by 
the left knee, in his opinion, cannot be numerically or 
accurately assessed.  

Since the March 1999 VA examination the veteran has been 
evaluated by a private physician on several occasions and has 
received treatment at a VA facility.  In May 1999, W. S. B., 
M.D., stated that she had some symptoms in the right hip and 
knee as a result of her longstanding condition of the left 
knee that had overloaded the right leg.  A similar statement, 
dated in July 1999, is of record.

In view of the foregoing, this case is remanded to the RO for 
the following development:

1. The RO should furnish the veteran 
appropriate release of information forms 
in order to obtain copies of all private 
medical records pertaining to treatment 
for the disabilities in issue that are 
not already on file, including any 
additional records from Dr. B. 

2.  It is requested that the RO obtain 
the treatment records from the VA medical 
facility in Little Rock, Arkansas 
covering them period from February 1999 
to the present. 

3.  After the above development has been 
completed, and the additional records 
made a part of the file, a VA examination 
by an orthopedist who has not previously 
conducted a compensation examination of 
the veteran, if feasible, should be 
conducted in order to determine the 
etiology and severity of the appellant's 
right hip and right knee disorders and 
the severity of the service connected 
left knee disability.  The claims folder 
and a copy of this Remand are to be 
furnished to the examiner for review in 
conjunction with the examination.  
Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that any 
current right knee and right hip 
disorders were either caused or are 
aggravated by the service-connected left 
knee disorder.  If aggravated, it is 
requested that the examiner to the extent 
possible provide an opinion as to the 
degree of aggravation which is currently 
present over and above the degree of 
disability which existed prior to the 
aggravation.  A complete rationale for 
any opinion expressed should be included 
in the examination report. 

4.  The RO should review the record and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
regard to service connection claims for a 
right hip and right knee disorder.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Thereafter, the RO should 
readjudicate the issues in appellate 
status.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




